Civil action brought by plaintiff, an employee of the defendant, to recover damages for an alleged negligent injury, sustained by plaintiff while discharging his duties as such employee.
Upon denial of liability and issues joined, there was a verdict and judgment in favor of plaintiff, from which the defendant appeals, assigning errors.
The controversy on trial narrowed itself principally to issues of fact, which the jury alone could determine. The chief assignment of error, or the one most strongly urged on the argument and in the brief, is the one addressed to the refusal of the court to grant the defendant's motion for judgment as of nonsuit, made first at the close of plaintiff's evidence and renewed at the close of all the evidence. Viewing the evidence in its most favorable light for the plaintiff, the *Page 878 
accepted position on a motion of this kind, we think the trial court was justified in submitting the case to the jury, and that the verdict is fully warranted thereby.
No benefit would be derived from detailing the testimony of the several witnesses, as the principal question before us is whether it is sufficient to carry the case to the jury, and we think it is.
The charge is largely a recapitulation of the contentions of the parties; but taking it as a whole, we are constrained to believe that, on the facts of the present record, it is not a sufficient departure from the requirements of C. S., 564, to necessitate a new trial.
The verdict and judgment will be upheld.
No error.